Title: To James Madison from Josiah Blakeley (Abstract), 3 April 1805
From: Blakeley, Josiah
To: Madison, James


3 April 1805, Santiago de Cuba. “My last to you was under date 7th. Novr. 1804. Since that period very few americans have visited this port. For two months past this City has been in the greatest possible distress for bread. For a month past, untill within a few days, we have been releived by an arrival from Philadelphia, very few of the inhabitants eat bread, for many days none was to be had. Since the shutting of this port, at the last peace, this place has constantly been supplied with flour from the U.S. But owing to the manner in which it was necessary to smuggle it into the City, the poor inhabitants eat bread at the rate of $40, a bll for flour. The cargo from Philadia. is now selling at $40. The impolitic restrictions on trade in this place, force the Merchts. to smuggle. The duties paid to the King are trifling. During the peace, Spanish vessels did not supply this market. Extraordinary as it may appear to you, our industrious country men will carry wine, oil, fruit, brandy, &c, from Spain to the U.S., then reship them for this, & under sell the spaniards 25pc!
“The French privateers continue bringing american vessels into this port. Capt Hathaway of R.I. is now here, & his vessel; the Snow Cornelia at Baracoa. he was from Petersburg, Russia, for R.I. with Iron, hemp duck & sheet. & was blown off our coast into the latitude about 24 where he was taken.

“With this I forward you a catalogue of the continuation of american vessels brought into this port [not found]. A great number have been carried into Baracoa. Unfortunately for me, & the poor seamen, during the time this City has been without bread, I have constantly had on hand about twenty american seaman. For many days it was impossible for me to give them bread. The Total want of bread raised vegetables to an un[u]sual price. I now forward you my Second acct. to this date [not found]. You are sensible of the great length of the Island. In some of the harbours British ships lay even during war with spain. A large proportion of this Island is wilderness, in which many cattle & hogs run wild. The americans being ready at cutting wood & catching cattle & hog<s> the commanders of British Ships often send the impressed am<e>ricans on shore upon this Island for the above purposes. Th<e>y improve the moment & fly. They instantly find themselves without money or provisions in a strange land, & oft. 300 or 400 miles from this. Spaniards have provided them with horses & led them to this, for which I have ever paid them but possibly less than it cost them. ‘Tis an act which I think both humanity & policy require. Should you think the Charges I have made on that acct. inadmissab<le> you will please deduct it from my acct. I constantly pay attention to collect, wherever I can find them, the am<e>rican Seamen & Ship them for the U.S., but, with as muc<h> economy as possible. A master of vessel cannot board in this City for less than 2. dollrs. a day. I have ever paid 25 Cts a night for only a dicent place for them to lodge in. Each american Sailor now wants 75 Cts a day in bread only. The hospital is the best & Cheapest place where the Sick can be attented [sic]. I have no money in my hands belonging to Govt., as I have never yet discharged an american Seaman, or received the three months advance.
“As the trade to this port is conducted, it is impossible for me to send you the returns required by law. This port is again open for american vessels with provisions. What a policy, that a nation should ever shut their ports to vessels by which they are daily fed. We have just heard that our worthy President has been reelected, by a great majority. I have not Seen the particular.
“About the last of feby. the Sloop flying Fish of New York, Sailed from this for Charleston with between twenty & thirty distressed Seamen, for the passage of whom I desired the collector of Charleston to pay the Capt ten dollrs. for each man I have never Seen the act directing on whom to call for such expense. For three years past, I have not been able to obtain the laws of the U.S.
“With this I again draw upon you in favor of Mr. E. Watson, Mercht, New York, for $1037.88 Cts. being the amt. of advances made for govt., which I pray you to pay to his order. I now have nineteen american Seamen on hand. Six of whom I am sending with this in the Ship Clarissa for N. York. The others can Soon follow.”
Adds in a postscript: “In the Sum above written the commission not added, as you will observe in the acct.”
